DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s “Interview Summary and Amendments in Reply to Non-Final Office Action of October 20, 2020,” where:
Claims 1, 6-8, 13-15, and 20 are amended.
Claims 4, 11, and 18 are cancelled.
Claims 1-3, 5-10, 12-17, 19 and 20 are pending.
Claims 1-3, 5-10, 12-17, 19 and 20 are rejected.
Examiner notes that a Decision Granting Request for Prioritized Examination (Track I) was granted for this application 10 February 2020. Also, a claim of foreign priority has been made through the Application Data Sheet to Chinese Application No. 201510558108.7, filed 02 September 2015. A certified copy of the priority documents have been received in Application No. 15/909,640, to which the instant application is a continuing application. 
Information Disclosure Statement
3.	Information disclosure statements were submitted on 26 October 2020 and 09 December 2020. These submissions comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Drawings
4.	The objection under 37 CFR 1.84(p)(5) is withdrawn in view of the Applicant’s amendment to the specification.
35 U.S.C. § 112(b)
5.	The rejections to claims 4, 6, 7, 11, 13, 14, 18, and 20 under Section 112(b) are withdrawn in view of the Applicant’s amendments to the claims and the Applicant’s cancellation of claims 4, 11, and 18.
Claim Rejections - 35 U.S.C. § 101
6.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining point of interest deployment indexes of target users. 
Specifically, the claims are directed to an abstract idea of “determining point”, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, Guidance"], and an October 2019 Update: Subject Matter Eligibility, <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf> (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update”], which have been incorporated into the MPEP § 2106 et seq. (June 2020 [R-10.2019]). 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II; Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04.II.A.1; Guidance at pp. 52-53; October Update at pp. 1-9. When at Step 2A, Prong One, the claim recites a judicial exception, then proceeding under Step 2A, Prong Two of the Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. MPEP § 2106.04.II.A.2; Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2. See also MPEP § 2106.04.II.A. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.04; Guidance, at p. 56.
Claim 1 recites:
A computer-implemented method for determining deployment need for a point of interest (POI), the method comprising:
receiving, by one or more processors, one or more geographic locations of one or more users;
determining by the one or more processors, one or more target user devices covered by an area to be inspected . . . ;
determining, by the one or more processors, one or more POI deployment need indexes of the one or more target users . . . ;
providing, by the one or more processors, a total deployment need index for the area to be inspected . . . ; and
generating, by the one or more processors, a request to deploy one of the POIs with the largest total need index among the one or more geographic locations.
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be 
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a one or more processors, these devices are recited at a high level of generality, i.e., as a processor performing generic computer functions of receiving, determining, providing, and generating. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (one or more processors) to perform generic computer activity, such as receiving locations and determining points of interest having a preset function thereto. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims 
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Claim 8 recites:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations . . . comprising:
receiving one or more geographic locations of one or more users;
determining one or more target user devices covered by an area to be inspected . . . ;
determining one or more POI deployment need indexes of the one or more target users . . . ; 
providing a total deployment need index for the area to be inspected . . . ; and
generating a request to deploy one of the POIs with a greatest total need index among the one or more geographic locations.
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of receiving, determining, providing, and generating, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim preamble recites a non-transitory, computer-readable medium storing one or more instructions executable by a computer system, these devices are recited at a high level of generality, i.e., as a computer-readable medium and a computer system performing generic computer functions of receiving, determining, providing, and generating. These additional elements, considered in the context of claim 8 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (computer-readable medium and a computer system) See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 8 is not integrated into a practical application.
Because claim 8 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. .
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Claim 15 recites:
A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving one or more geographic locations of one or more users;
determining one or more target user devices covered by an area to be inspected . . . ;
determining one or more POI deployment need indexes of the one or more target user devices . . . ; 
providing a total deployment need index for the area to be inspected . . . ; and
generating a request to deploy one of the POIs with the largest total need index among the one or more geographic locations.
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of receiving, determining, providing, and generating, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media, these devices are recited at a high level of generality, i.e., as a computer-readable medium and a computer system performing generic computer functions of receiving, determining, providing, and generating. These additional elements, considered in the context of claim 15 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media) to perform generic computer activity, such as receiving locations and determining points of interest having a preset function thereto. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 15 is not integrated into a practical application.
Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. .
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
8.	Claims 2, 3, and 5-7 do not include language that would preclude the steps of receiving, determining, providing, and generating, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “computer-implemented method of claim 1, wherein the area to be inspected is determined by: dividing, by the one or more processors, a target geographic area . . . , and providing, by the one or more processors, at least one grid area from the plurality of the grid areas as the area to be inspected.” The claim does not include an additional element that integrates the 
Claim 3 recites the “computer-implemented method of claim 2, further comprising providing, by the one or more processors, one or more total deployment need indexes of one or more grid areas . . . to a POI server of a set service provider to determine one or more addresses for deploying to the target geographic area one or more POIs that have the preset function.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a POI server of a set service provider to determine addresses. The Specification further describes the use of a POI server as a set service provider that is set to deploy the POI. In some examples, a set service provider has one or more servers. See generally Specification ¶ 0027. Accordingly, the additional 
Claim 5 recites the “computer-implemented method of claim 1, wherein the total deployment need index is sum of the one or more POI deployment need indexes.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the “computer-implemented method of claim 1, wherein the one or more target user devices are determined by filtering out one or more non-target user devices . . . , wherein the one or more non-target user devices satisfy at least one condition from a group of conditions consisting of: the one or more non-target user devices does not use the preset function, and at least one POI that has the preset function has been deployed within the set distance of the one or more non-target user devices.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the “computer-implemented method of claim 6, wherein the at least one POI has been deployed by a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function.” The claim does not include an additional element that integrates the abstract idea into a practical 
9.	Claims 9, 10, and 12-14 do not include language that would preclude the steps of receiving, determining, providing, and generating, of claim 8 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 9 recites the “non-transitory, computer-readable medium of claim 8, wherein the area to be inspected is determined by one or more instructions to perform: dividing a target geographic area . . . , and providing at least one grid area . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 10 recites the “non-transitory, computer-readable medium of claim 9, further comprising one or more instructions to perform providing one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses for deploying to the target geographic area one or more POIs that have the preset function.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a POI server of a set service provider to determine addresses. The Specification further describes the use of a POI server as a set service provider that is set to deploy the POI. In some examples, a set service provider has one or more servers. See generally Specification ¶ 0027. Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 9.
Claim 12 recites the “non-transitory, computer-readable medium of claim 8, wherein the total deployment need index is sum of the one or more POI deployment need indexes.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 13 recites the “non-transitory, computer-readable medium of claim 8, wherein the one or more target users are determined by filtering out one or more non-target user devices . . . , wherein the one or more non-target user devices satisfy at least one condition from a group of conditions comprising: the one or more non-target user devices does not use the preset function, and at least one POI that has the preset function has been deployed within the set distance of the non-target user.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 14 recites the “non-transitory, computer-readable medium of claim 13, wherein the at least one POI has been deployed by a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
10.	Claims 16, 17, 19, and 20 do not include language that would preclude the steps of receiving, determining, providing, and generating, of claim 15 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 16 recites the “computer-implemented system of claim 15, wherein the system is configured to determine the area to be inspected is determined by: dividing a target geographic area . . . , and providing at least one grid area . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 17 recites the “computer-implemented system of claim 16, further configured to provide one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses for deploying to the target geographic area one or more POIs that have the preset function.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a POI server of a set service provider to determine addresses. The Specification further describes the use of a POI server as a set service provider that is set to deploy the POI. In some examples, a set service provider has one or more servers. See generally Specification ¶ 0027. Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 16.
Claim 19 recites the “computer-implemented system of claim 15, wherein the total deployment need index is sum of the one or more POI deployment need indexes.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the “computer-implemented system of claim 15, wherein the one or more target user devices are determined by filtering out one or more non-target user devices . . . , wherein the one or more non-target user devices satisfy at least one condition from a group of conditions comprising: the one or more non-target user devices does not use the preset function, and at least one POI that has the preset function has been deployed within the set distance of the one or more non-target user devices.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
14.	Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20140094194 to Schwent et al. [hereinafter Schwent] in view of US Published Application 20090005021 to Forstall et al. [hereinafter Forstall].
Regarding claims 1, 8, and 15, respectively, Schwent teaches [a] computer-implemented method (Schwent ¶ 0050), [a] non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Schwent ¶ 0007), and [a] computer-implemented system, comprising: one or more computers (Schwent ¶ 0024 teaches a server (one . . . computers)); and one or more computer memory devices interoperably coupled with the one or more computers (Schwent ¶ 0042) and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Schwent ¶ 0050), for determining deployment need for a point of interest (POI), the method comprising:
receiving, by one or more processors (Schwent ¶ 0041 teaches one or more processors), one or more geographic locations of one or more users (Schwent ¶ 0023 teaches the system 100 receives an address (geographic location) . . . to convert the address into its associated geographic coordinates (i.e., geolocation). The system 100 can receive an address from a number of different clients 106, including local clients (e.g., clients residing on the same network as the system 100), smartphones and an open API 108 (that is, receiving . . . one or more geographic locations of one or more users); see also Schwent ¶ 0022, which teaches that [c]lients 106 can include mobile, web and network based applications, interactive voice response systems, and local applications (e.g., applications local to the network on which the location services system 100 is operating) (that is, a client is one or more users));
determining, by the one or more processors, one or more target user devices covered by an area to be inspected (Schwent ¶ 007 teaches to receive a one . . . target user devices), and extract . . . a desired resource to be located and a search radius (that is, radius is covered by an area to be inspected)), the one or more target user devices being determined based on the one or more geographic locations (Schwent ¶ 0032 teaches that [o]nce the geocoded address is obtained, the geocoded address and a radius (e.g., a distance around the address (that is, an area) for which resources are to be located) (that is, determining . . . one or more target user devices covered by an area to be inspected) is passed to the resource database 102 where a report of resources within the radius is generated);
determining, by the one or more processors, one or more POI deployment need indexes of the one or more target user devices, wherein the POI has a preset function (Schwent ¶ 0024 teaches [t]he products or service (that is, POI) can include any product or service indexed to a geolocation and stored in a resource database 102 (that is, the indexed to a geolocation of any product or service is determining . . . one or more POI deployment need indexes). For example, products and services can include ATMs, Paypass contactless payment method, Prepaid Travel, Easy Savings, and Repower. The resource database can include any product or service that a client may wish to locate, not limited to products and services in the financial services industry (that is, the POI has a preset function)) and a POI deployment need index of a target user device is determined based on a number of POIs that have the preset function and are deployed within a set distance from the target user device (Schwent ¶ 0032 teaches the geocoded address and a radius (e.g., a distance around the address for which resources are to be located (that is, a radius relative to the a set distance from the target user)) is passed to the resource database 102 where a report of resources (that is, a POI deployment need index) within the radius (that is, are deployed within a set distance from the target user) is generated; Schwent ¶ 0033 teaches resource attributes (e.g., products and services) (that is, a number of POIs) are stored in a secondary table (e.g., location attributes 504) . . . with a one to many relationship to the location master table 502); Examiner notes that the BRI of the term “deploy” as used within the claims, without more, has a scope including software deployments and/or hardware employments of “POIs that have the preset function), . . . ; 
providing, by the one or more processors, a total deployment need index for the area to be inspected (Schwent ¶ 0049 teaches [a] result set is then built 718 (that is, providing) with all the ATMs (that is “all” being a total deployment need index) inside the latitude and longitude boundaries (that is, for the area to be inspected)), the total deployment need index being determined based on the one or more POI deployment need indexes (Schwent ¶ 0049 teaches [t]he selected segment of the resource database 102 (e.g., in this case the ATM location segment 716); Examiner notes that as written, the limitations of “the total deployment need index” and “the deployment need index” are construed as being equivalent to one another because the limitation of “the deployment need index” is to be determined “based on a number of POIs that have the preset function”, and that “the total deployment need index” is being determined “based on the one or more POI deployment need indexes”; moreover, the ordinary customary meaning of the term “need” is “a lack of something requisite, desirable, or useful” (Merriam-Webster Dictionary, “Definition of need” ; and
generating, by the one or more processors, a request to deploy one of the POIs with the largest total need index among the one or more geographic locations (Schwent ¶ 0050 teaches transmitting 806 the formatted request (that is, generating, . . . , a request to deploy one of the POIs) to a first of a plurality of geolocation service providers. The method also includes receiving 808 from the geolocation service provider one or more geographic coordinates related to the request from the user and the one or more request parameters [that include the] type of resource to be located (that is, deploy one of the POIs), such as an entertainment venue, theater, nightclub, restaurant, automated teller machine (ATM), Paypass contactless payment method, Prepaid Travel, Easy Savings, and Repower. The distance comprises a radius from the current geographical location of the user (that is, with the largest total need index among the one or more geographic locations); Examiner notes that the BRI of the term “deploy” is to provide, station, position, etc., which feature is taught by Schwent).
Though Schwent teaches the feature of deployment need of POIs with preset functions relative to users within a distance/area of a target user device, as set out in detail herein, Schwent, however, does not explicitly teach -
* * *
. . . wherein the POI deployment need index of the target user device is determined as being associated with a potential usage of the preset function and is inversely proportional to a total number of deployed POIs within the set distance from the target user device, and the potential usage of the preset function is determined based on a ratio of users of the preset function within the set distance from the target user device relative to a threshold;
* * *
But Forstall teaches -
* * *
. . . wherein the POI deployment need index of the target user device is determined as being associated with a potential usage of the preset function and is inversely proportional to a total number of deployed POIs within the set distance from the target user device (Forstall ¶ 0055 teaches the location-based information can be indexed (e.g., an inverse index) in the content repositories 410 by geographic location or region (that is, as being associated with a potential usage of the present function and is inversely proportional to a total number of deployed POIs within the set distance from the target user device)), and the potential usage of the preset function is determined based on a ratio of users of the preset function within the set distance from the target user device relative to a threshold (Forestall ¶ 0065 teaches the proximity condition can specify that the item's location (that is, within the set distance) be within the geographic parameters of the map displayed to the user in order to be displayed on the map 600. In such an example, if the user selects to "Zoom out” the map to display a larger geographical area (that is, the area is relative to a threshold), then multiple other push pins may appear corresponding to locations within determined based on a ratio of users of the preset function within the set distance));
* * *
Schwent and Forstall are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to combine the POI for an area with the inverse index of location-based information of Forstall.
The motivation for doing so is to receive categorical information corresponding to venues. (Forstall ¶ 0060).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Examiner notes that the term "one or more processors", “non-transitory, computer-readable mediums”, “machine readable media”, and “computer systems”, recited in Applicant's claims is interpreted to be a well-known hardware structure. In addition, Examiner notes that the term "net" recited in Applicant's claims is interpreted to be a well-known term referring to electrical interconnects for an integrated circuit.
Regarding claims 5, 12, and 19, the combination of Schwent and Forstall teaches all of the limitations of claims 1, 8, and 15, respectively, as described above. 
Schwent teaches -
wherein the total deployment need index is sum of the one or more POI deployment need indexes (Schwent ¶ 0049 teaches [a] result set is then built 718 (that is, providing) with all the ATMs (that is “all” of the ATMs being a sum of the one . . . POI deployment need indexes)).
Regarding claims 6, 13, and 20, the combination of Schwent and Forstall teaches all of the limitations of claims 1, 8, and 15, respectively, as described above.
Forstall teaches -
wherein the one or more target user devices are determined by filtering out one or more non-target user devices from a group of user devices covered by the area to be inspected (Forstall ¶¶ 0057-58 teaches user preferences can define the types of location-based information the user of the mobile device 100 wishes to receive. . . . The filter 420 (that is, . . . users are determined by filtering out) of the information service block 280 can receive as an input user preferences; Forstall ¶ 0060 teaches a user of the mobile device 100 can choose to receive categorical information [via preferences] corresponding to restaurants 502, hotels 504, movie theaters information and listings 506, sports venues information and schedules 508, and museums 508 (that is, user preferences that differ from target users is that the one . . . target users . . . determined by filtering out one . . . non-target users from a group of users covered by the area to be inspected)), wherein a non-target user satisfies at least one condition from a group of conditions consisting of:
the non-target user does not need the preset function (Forstall ¶ 0058 teaches the output of the filter 420 . . . is categorical information that conforms to the the non-target user does not need the preset function)), and
at least one POI that has the preset function has been deployed within the set distance of the non-target user (Forstall ¶ 0060 one or more of the categories shown in FIG. 5A can have subcategories that can be selected to further refine the information to be provided to the mobile device (that is, a POI within a category, such as a museum, but not a subcategory, such as an art museum, is at least one POI that has the preset function that has been deployed within the set distance of the non-target user)).
Schwent and Forstall are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest relating filter of categories and subcategories. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to combine Schwent pertaining to a POI for an area the filter based on user preferences distinguishing between a target and non-target user of Forstall.
The motivation for doing so is to receive categorical information corresponding to venue preferences. (Forstall ¶ 0060).
15.	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20140094194 to Schwent et al. [hereinafter Schwent] in view of US Published Application 20090005021 to Forstall et al. [hereinafter Forstall] and US Published Application 20150026190 to Black [hereinafter Black].
Regarding claims 2, 9, and 16, the combination of Schwent and Forstall teaches all of the limitations of claims 1, 8, and 15, respectively, as described above. 
However, the combination of Schwent and Forstall does not explicitly teach -
wherein the area to be inspected is determined by:
dividing, by the one or more processors, a target geographic area into a plurality of grid areas of the same size, and
providing by the one or more processors, at least one grid area from the plurality of the grid areas as the area to be inspected.
But Black teaches -
wherein the area to be inspected is determined by:
dividing by the one or more processors, a target geographic area into a plurality of grid areas of the same size (Black Fig. 1B teaches:

    PNG
    media_image2.png
    408
    447
    media_image2.png
    Greyscale

Black ¶ 0023 teaches starting from root cell 100 (that is, a target geographic area), cells are successively subdivided into smaller cells (that is, dividing . . . into a plurality of grid areas of the same size). Root cell 100 is shown to be subdivided into intermediate cells 101-108 (note that cell 108 is not visible is illustrated in FIG. 1A, but its location is indicated). Each of these intermediate cells is subdivided into smaller intermediate cells; in this illustration, intermediate cell 101 is shown to be subdivided into cells 111-118), and 
providing by the one or more processors, at least one grid area from the plurality of the grid areas as the area to be inspected (Black ¶ 0020 teaches utiliz[ing] spatial area subdivisions to efficiently identify point of interest (POI) locations. Embodiments describe processes for dividing a finite two-dimensional (2D) or three-dimensional (3D) space into subdivisions; this subdivision process may recursively divide these subdivisions until individual points of interest locations are mapped to individual subdivisions).
Schwent and Black are from the same or similar field of endeavor. Schwent teaches determining POI for an area. Black teaches using spatial area subdivision to identify point of interest (POI) locations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Schwent pertaining to POI determination for an area with the subdividing area for POI determination of Black.
The motivation for doing so is to use spatial area subdivisions to efficiently identify point of interest locations. (Black ¶ 0020).
Regarding claims 3, 10, and 17, the combination of Schwent, Forstall, and Black teaches all of the limitations of claims 2, 9, and 16, respectively, as described above. 
Schwent teaches further comprising providing . . . one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses (Schwent ¶ 0024 teaches server (that is, a POI server) where they are sent either to the web services API 104 or to a location administration tool 116. . . . Requests sent to the web services API 104 can include an address along with the type or types of resources the client 106 is requesting. The address can include any address, in any recognized format, for any country, provided the address is capable of being processed by a geolocation provider 110 (that is, a POI server of a set service provider to determine one or more addresses)) for deploying to the target geographic area one or more POIs that have the preset function (Examiner notes the phrase “for deploying . . .” is an intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations and is of no significance to claim construction).
16.	Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20140094194 to Schwent et al. [hereinafter Schwent] in view of US Published Application 20090005021 to Forstall et al. [hereinafter Forstall] and US Published Application 20110113040 to Bickel et al. [hereinafter Bickel].
Regarding claims 7 and 14, the combination of Schwent and Forstall teaches all of the limitations of claims 6 and 13, respectively, as described above.
Schwent teaches wherein the at least one POI has been deployed by a common service provider (Schwent ¶ 0033 teaches the resource database 102 holds common service provider) and specific data sets to be segmented (e.g., such as ATM locations and merchant services locations) (that is, the at least one POI has been deployed by a common service provider). A location master table 502 (shown in FIG. 5) holds the basic address information for a particular resource, as well as the latitude and longitude data associated with each resource) . . . .
However, the combination of Schwent and Forstall does not explicitly teach -
. . . a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function.
But Bickel teaches -
. . . a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function (Bickel ¶ 0021 teaches [u]sers frequently select to use a service provider that retrieves correct search results (that is, a common service provider that interacts with the one or more non-target user devices more frequency than other service providers) in an efficient and convenient manner (that is, by having correct search results, the service provider interacts with the non-target user more frequently than other service providers that are able to deploy POIs that have the preset function)).
Schwent, Forstall, and Bickel are from the same or similar field of endeavor. Schwent and Forstall are from the same or similar field of endeavor. Schwent teaches Forstall teaches location-based information indexes for points of interest relating filter of categories and subcategories. Bickel teaches a common service provider providing correct search results for location based services. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Schwent and Forstall pertaining to a POI for an area the filter based on user preferences distinguishing between a target and non-target user with the service provider interaction accessed frequently to provide correct results of Bickel.
The motivation for doing so is to provide a quick and efficient location services that are convenient for a user to utilize. (Bickel ¶ 0021).
Response to Arguments
17.	With respect to the rejections under Section 101, the Applicant submits that “even if claims 1, 8, and 15 recited an abstract idea (which the Applicant does not concede), the claims are still patent eligible because the amended features provide the improvements to a particular technical application described in the specification. For example, the subject matter of the instant specification describes issues arising with optimizing distribution of limited resources.” (Response at pp. 11-12 (quoting Specification ¶ 0006)).
Examiner respectfully disagrees. In view of the flow chart set out above with respect to the rejections under Section 101, the consideration under Step 2A, Prong One, is whether:

The claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See MPEP § 2106.05 for discussion of Step 2B.
(MPEP § 2106.04(d)). With regard to whether the Applicant’s claim as a whole integrates the judicial exception into a practical application, the evaluation is to:
(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
(MPEP § 2106.04(d).II). 
	In this respect, Examiner submits that the instant claims are not directed to an improvement in the functioning of a computer or an improvement to another technology. (MPEP § 2106.04(d).II). The claims do not improve the technical capture of information relating to the geographic location of users to predict deployment needs of POIs, the determining of the number of target user devices, nor how to improve the deployment of the POIs (MPEP § 2106.04(d).II; see, e.g., Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019)). 
18.	With respect to the rejections under Section 102, Examiner points out that the Applicant’s claim amendments overcome the rejection, and accordingly, Applicant’s arguments are moot in view thereof. (See Response at p. 12).
19.	With respect to the rejections under Section 103, Examiner respectfully submits that the cited prior art references teach the features of Applicant’s claims, as set out in the rejections above.
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
20.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
21.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Gennaro et al., “Customer-Driven Design of the Recharge Infrastructure and Vehicle-to-Grid in Urban Areas: A Large-Scale Application for Electric Vehicles Deployment,” Science Direct (February 14, 2015)) teaches 
22.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184